DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12, which depend on claim 5, recites the same limitations as claim 5 and thereby does not properly limit claim 5 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,913,747 to Fukuda et al (Fukuda et al). Fukuda et al teaches a method and apparatus for the cooling of a rail (1) including a head portion and a foot portion from a temperature in an austenite range, the apparatus including a first cooling unit (2) with a plurality if cooling headers to cool the head portion of the rail with a gas and a first driving unit (4) for adjusting the distance of the headers from the rail as desired and a second cooling unit (3) for the cooling of the foot portion of the rail, thereby showing all aspects of claims 1 and 6.
With respect to claim 2 Fukuda et al includes a thermometer (5) and a control system for the adjustment of the header.
With respect to claims 3 and 7, the flow from the first cooling unit can be adjusted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP401087719A (JP’719) in view of JP’363114923A (JP’923). With respect to claims 1 and 6 JP’719 teaches a method an apparatus for the cooling of a rail (1) including a first cooling unit (2, 3, 5, 6) comprising multiple headers for cooling the rail head and a driving unit (4, 7) for adjusting the distance of the headers from the rail but does not show a second cooling unit for the cooling of the foot portion of the rail. JP’923 teaches that at the time the invention was filed it was also known to include a second cooling unit (3) for the cooling of the foot portion of the rail during rail cooling in order to reduce the temperature difference between the rail portions reducing rail deformation. Because reduction of rail deformation would also be desirable in the system of JP’719, motivation to include a second cooling unit as shown by JP’923 in the system of JP’719 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 
With respect to claims 3 and 7, JP’719 adjusts the flow rate of the coolant if desired.
Claims 5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. As applied to claim 1 above, Fukuda et al shows all aspects of the above claims except to specifically teach the inclusion of some unspecified distance meter to measure the cooling jet distance. However, such distance meters are noted to be old and well known measurement devices, and since Fukuda et al specifically desires knowledge of the distances between the headers and the rail in order to ensure proper cooling rates, motivation to employ known distance meters in order to provide accurate distance measurements required by Fukuda et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claims 4, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. As applied to claim 1 above, Fukuda et al shows all aspects of the above claims except the inclusion of a driving unit for the second cooling unit for adjustment of the distance between the second cooling unit and the foot portion of the rail (1).  However, since adjustment of the cooling rates of the foot portion is also desired, and Fukuda et al already shows that the use of a distance adjusting means (4) is known for the adjustment of the cooling of a rail portion, motivation to additionally include such a driving means for adjusting the distance of the second cooling unit from the foot portion of the rail of Fukuda et al, where such an adjustment is desired, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0348251 (the publication of the instant application) is also cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk